Name: Commission Regulation (EEC) No 88/84 of 12 January 1984 cancelling the national anti-dumping duty on imports into Ireland of louvre doors originating in Taiwan
 Type: Regulation
 Subject Matter: wood industry;  Europe;  Asia and Oceania;  competition
 Date Published: nan

 14 . 1 . 84 Official Journal of the European Communities No L 11 / 13 COMMISSION REGULATION (EEC) No 88/84 of 12 January 1984 cancelling the national anti-dumping duty on imports into Ireland of louvre doors originating in Taiwan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1580/82 (2), and in particular Article 14 thereof, After consultations within the Advisory Committee as provided for by that Regulation , Whereas : national duty had been cancelled. Timber Mar ­ keting Services suggested that the Irish national duty should also be cancelled . (5) The Commission decided that there was sufficient evidence to justify a review of the anti-dumping duty imposed on imports into Ireland of wooden louvre doors, falling within subheading ex 44.23 B II of the Common Customs Tariff and corres ­ ponding to NIMEXE code ex 44.23-51 , originating in Taiwan and gave notice of the review in the Official Journal of the European Communities (4). (6) The Commission officially so advised the exporters, importers and producers thought to be concerned and gave the parties directly concerned the opportunity to make known their views in writing and to request a hearing. Some of these parties made known their views in writing. No interested party requested a hearing. B. Dumping (7) The investigation showed that exports of louvre doors from Taiwan to Ireland had completely ceased since the imposition of the Irish anti ­ dumping duty. It was therefore impossible to make a comparison of export prices with the normal value for a recent representative period . A. Procedure ( 1 ) On 28 June 1977 Ireland imposed an anti ­ dumping duty of 38 % on imports of louvre doors originating in Taiwan by Statutory Instrument No 200 'Imposition of Duties (No 14) (Anti-dumping duty on wooden louvre doors) Order 1977'. The application of this duty has been continued under the transitional provisions of the 1972 Act of Accession . (2) On 16 June 1981 the Commission in Regulation (EEC) No 1590/81 (3) published the results of a review it had carried out of a national anti ­ dumping duty imposed by the United Kingdom on imports of louvre doors originating in Taiwan and cancelled the United Kingdom national duty. (3) The Commission received a request from a timber agent, operating in Ireland, Timber Marketing Services Ltd, requesting a review of a national anti-dumping duty imposed by Ireland on imports of louvre doors originating in Taiwan . (4) Timber Marketing Services Ltd maintained that Ireland and the United Kingdom purchased their requirements of Taiwanese louvre doors from the same sources. In these circumstances and taking account of the fact that the United Kingdom C. Injury (8) The sole producer of louvre doors in Ireland stated that as there had been no recent competition from Taiwan it was impossible to demonstrate that he had been injured by such exports . He also said that most production of wooden louvre doors had trans ­ ferred from Taiwan to other third countries which had taken the place of Taiwan in exporting to Ireland. D. Conclusion (9) In these circumstances the Commission considers that the national anti-dumping duty on imports into Ireland of wooden louvre doors originating in Taiwan is no longer serving any purpose and should consequently be cancelled . No objection to this course of action was made by the Advisory Committee . (') OJ No L 339 , 31 . 12. 1979, p. 1 . (2) OJ No L 178 , 22 . 6 . 1982, p. 9 . (3) OJ No L 158 , 16 . 6 . 1981 , p. 5 . (4) OJ No C 187, 13 . 7 . 1983 , p. 3 . No L 11 / 14 Official Journal of the European Communities 14. 1 . 84 HAS ADOPTED THIS REGULATION : Article 1 The anti-dumping duty of 38 % imposed under the transitional provisions of the 1972 Act of Accession on imports into Ireland of wooden louvre doors, falling within subheading ex 44.23 B II of the Common Customs Tariff and corresponding to NIMEXE code ex 44.23-51 , originating in Taiwan is hereby cancelled. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 January 1984. For the Commission Wilhelm HAFERKAMP Vice-President